Citation Nr: 1141988	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-30 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include headaches and tinnitus.  

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to headaches and tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from April 1967 to March 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In May 2010, the Board issued a decision in this case, reopening the Veteran's claim for service connection for residuals of a head injury, to include headaches and tinnitus, and denying service connection for residuals of a head injury, to include headaches and tinnitus, as well as denying entitlement to service connection for a psychiatric disorder.  The Veteran appealed the Board's May 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By a Memorandum Decision in June 2011, the Court vacated and remanded that portion of the May 2010 Board decision that denied service connection for residuals of a head injury, to include headaches and tinnitus, as well as that portion of the decision that denied entitlement to service connection for a psychiatric disorder, for further action.  

Accordingly, the issues of entitlement service connection for residuals of a head injury, to include headaches and tinnitus, and entitlement to service connection for a psychiatric disorder, to include as secondary to headaches and tinnitus, are remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In this case, the Court noted that VA failed to obtain records developed in conjunction with the Veteran's claim for Social Security Administration (SSA) disability benefits.  See 38 U.S.C.A. § 5103(c)(3) (West 2002).  Thus, the case must be remanded to obtain those records prior to further consideration of any of the Veteran's claims.  In addition, because this case turns on whether the claimed disorders are related to service or to a service-connected disability, additional examinations must be scheduled to obtain appropriate medical opinions after the SSA records are secured.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for residuals of a head injury, to include headaches and tinnitus, and for a psychiatric disorder since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all records developed in conjunction with the Veteran's claim for SSA disability benefits, which were awarded in August 1988.  All records received must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After all requested records have been received, the Veteran must be afforded the appropriate VA examinations to determine the etiology of any residuals of a head injury, to include headaches and tinnitus, found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiners in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements concerning pertinent symptoms since his head injury in service, the examiners must state whether the Veteran currently has any residuals of a head injury, to include headaches and tinnitus.  In this regard, the examiners must discuss and distinguish the previous VA and private medical opinions.  If residuals of a head injury, to include headaches and tinnitus, are diagnosed, the examiners must provide an opinion as to whether the disorder is related to the head injury treated during service or to any other incident of service.  A complete rationale for all opinions must be provided.  If the examiners cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiners must provide the reasons why an opinion would require speculation.  The reports prepared should be typed.  

3.  After all requested records have been received, the Veteran must also be afforded the appropriate VA examination to determine the etiology of any psychiatric disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements concerning pertinent symptoms since service, the examiner must state whether the Veteran currently has a psychiatric disorder.  In this regard, the examiner must discuss and distinguish the previous VA and private medical opinions.  If a psychiatric disorder is diagnosed, the examiner must provide opinions as to whether the disorder (1) was caused or aggravated by residuals of the head injury treated during service, to include headaches and tinnitus, or (2) is due to any other incident of service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, the Veteran's claims for service connection for residuals of a head injury, to include headaches and tinnitus, and for a psychiatric disorder, to include as secondary to headaches and tinnitus, must be readjudicated.  If the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

6.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  THEREFORE, EXPEDITED HANDLING IS REQUIRED.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


